tcmemo_2011_33 united_states tax_court chc industries inc petitioner v commissioner of internal revenue respondent docket no filed date thomas h moreland and philip r weingold for petitioner john r mikalchus for respondent memorandum opinion vasquez judge respondent determined that petitioner is liable for dollar_figure plus interest as provided by law as a transferee of st augustine ii inc st augustine in respect of a deficiency in st augustine’s federal_income_tax for the issue for decision is whether petitioner is liable as a transferee of property of st augustine under sec_6901 background the parties submitted this case fully stipulated under rule the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner’s principal_place_of_business was in new york at the time the petition was filed petitioner was incorporated on date at all times relevant hereto nancy caldarola ms caldarola was petitioner’s president and sole shareholder in a few years before incorporating petitioner ms caldarola entered into business discussions with jeffrey furman mr furman cochairman of fortrend international l l c fortrend she then began working as an independent consultant to fortrend her role in this capacity was to find companies potentially interested in entering into a transaction with fortrend pursuant to the agreement ms caldarola would be paid a finder’s fee if she unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure we discuss fortrend in more detail below ms caldarola worked as an independent consultant to fortrend from to she has never been a director officer partner or employee of fortrend or any of its affiliates petitioner also has never held an ownership_interest in fortrend or any of its affiliates introduced a company to fortrend that ultimately entered into a transaction with fortrend or any of its affiliates the finder’s fee would be equal to approximately percent of the gross fee or percent of the net fee realized by fortrend in the transaction in ms caldarola introduced fortrend to midcoast capital credit corp midcoast this introduction led to the consummation of a transaction in date the taxi transaction involving the acquisition by fortrend or by an affiliate of the stock of checker taxi inc checker and town taxi inc town from the frank sawyer trust of date after the closing of the taxi transaction on date fortrend agreed pursuant to discussions between ms caldarola and mr furman to pay petitioner dollar_figure as the finder’s fee for introducing midcoast to fortrend the parties have stipulated that this amount represented fair consideration in exchange for the services petitioner provided on date petitioner at mr furman’s direction submitted an invoice to cdgh inc cdgh for dollar_figure for see infra pp for a discussion of the taxi transaction which was one of the transactions at the focus of our opinion in sawyer trust v commissioner 133_tc_60 although ms caldarola introduced fortrend to midcoast before incorporating petitioner we accept the parties’ stipulation that fortrend agreed to pay the finder’s fee to petitioner consulting services rendered for checker town taxi deal petitioner also submitted a second invoice for dollar_figure for consulting services rendered for st augustine inc only the invoice submitted to cdgh was stamped approved for payment the same day alice dill an employee of fortrend wired dollar_figure from st augustine’s golden gate bank account to petitioner’s bank account with smith barney inc the wire transfer did not indicate from what account the payment had been wired and petitioner was unaware that the funds had been transferred from st augustine’s account petitioner included the entire amount as income on its form_1120 u s_corporation income_tax return for fortrend and the taxi transaction fortrend was formed on date in the state of delaware mr furman and frederick forster mr forster were cochairmen of fortrend and were responsible for overseeing its operations avanti inc avanti and forbach inc forbach each owned a 50-percent interest in fortrend mr furman and mr forster were the sole shareholders of avanti and forbach respectively and they controlled fortrend mr furman also owned a 79-percent controlling ownership_interest in signal capital associates l p scalp and was scalp’s general_partner larry austin was an agent of fortrend on date fortrend entered into a stock purchase agreement with the trustee of the frank sawyer trust of date to acquire the stock of town and checker on date fortrend assigned its rights to purchase the stock of checker to another furman-controlled entity baritone inc baritone by executing an assignment and assumption of stock purchase agreement which mr furman signed as fortrend’s authorized representative on date baritone purchased all of the outstanding_stock of checker changed checker’s name from checker taxi inc to cdgh inc cdgh f k a checker and merged into baritone had been incorporated on date just a few months before the taxi transaction took place three wood l l c three wood also was formed on or about date according to the l l c agreement for three wood scalp and regency resources each owned a 25-percent interest in three wood and pylae ltd owned the remaining 50-percent interest in three wood mr furman signed the l l c agreement on behalf of scalp and regency resources as general_partner and director respectively according to a certificate of action taken by the sole director of baritone inc by written consent in lieu of an organizational meeting with alice dill acting as sole director baritone issued one share of common_stock to three wood on date the form also purports to indicate the election of larry austin as president and alice dill as vice president and secretary of baritone a certificate of action taken by the sole shareholder of cdgh by written consent in lieu of a meeting dated date and purporting to indicate the election of alice dill as cdgh’s initial director was signed by alice dill as sole shareholder cdgh with cdgh surviving the merger austin signed cdgh’s federal_income_tax return for st augustine st augustine is a corporation formed under the laws of delaware its original shareholders were ziyad abduljawad california land co ocean land co pacific land co sunset land co and western land co st augustine was formed for the purpose of holding an interest in st augustine ii l l c st augustine l l c and has never carried on any other business activity st augustine held an 67-percent interest in st augustine l l c on date st augustine l l c fully redeemed st augustine’s interest for dollar_figure st augustine’s only asset following the redemption of its interest in st augustine l l c was the dollar_figure in cash it received from the redemption which it retained rather than distributing it to its shareholders apparently fortrend had its eye on acquiring st augustine on date ie the same day baritone purchased the stock of checker matthew g brown of the law firm of gibson dunn crutcher l l p faxed a copy of st augustine’s unaudited financial statements for the period ending date to the remaining interests in st augustine l l c were held by plc homes l l c percent and christopher ventures l l c dollar_figure percent randolph whitney bae bae an attorney for fortrend these financial statements confirmed that st augustine retained the dollar_figure it had received from the redemption of its interest in st augustine l l c bae then faxed the financial statements to certified_public_accountant howard teig the next day alice dill as sole director and vice president of cdgh executed a written consent of the sole director of cdgh inc dated date and a stock purchase agreement between cdgh and the shareholders of st augustine allowing cdgh to purchase all the shares of st augustine from the shareholders for dollar_figure cdgh used dollar_figure generated from the taxi transaction and a dollar_figure loan from town to finance the purchase of the st augustine stock in date alice dill and larry austin had signature_authority over the bank accounts held by three wood cdgh and st augustine alice dill transferred dollar_figure from cdgh’s golden gate bank account to each of the shareholders of st augustine pursuant to the stock purchase agreement larry austin signed a certificate of merger of st augustine ii inc and cdgh inc dated date as president of both corporations however the certificate was not filed with either the commonwealth of massachusetts or the state of delaware and st augustine’s form_1120 signed by larry austin as president on date indicates that cdgh was its 100-percent owner thus we presume no merger took place the dollar_figure in net cash generated by the taxi transaction for cdgh was wired from a three wood bank account to a cdgh bank account at golden gate bank on date neither petitioner nor ms caldarola has at any time entered into any contractual relationship with nor performed any services for st augustine the parties stipulated that as of the payment_date fortrend through mr furman controlled scalp three wood cdgh and st augustine but the parties disagree over who actually owned cdgh they have stipulated that either scalp or three wood was the sole shareholder of cdgh as of the date of payment to petitionerdollar_figure other transfers from st augustine’s account a letter from midcoast to mr furman dated date sets forth the agreement between midcoast and fortrend regarding fortrend’s proposed acquisition of all of the issued and outstanding_stock of checker and town the letter also provides details on how midcoast’s fee would be calculated on date midcoast submitted two invoices--one to cdgh and one to st augustine for dollar_figure for services rendered in connection with the acquisition of the outstanding on date scalp contributed big_number shares of trex communications basis dollar_figure fmv dollar_figure and shares of paclaco equities inc basis dollar_figure fmv dollar_figure to cdgh in a sec_351 exchange cdgh did not issue any actual securities in the exchange because according to the transferee statement required by sec_1_351-3 income_tax regs scalp owned percent of the stock in cdgh scalp also executed a certificate of action taken by the sole shareholder of cdgh inc by written consent in lieu of a meeting amending the corporation’s bylaws which was dated date and signed by mr furman as general_partner stock of checker and town on date st augustine received a dollar_figure loan from town and immediately used the funds to pay the purported professional fees to midcoast--even though the fee agreement was between midcoast and fortrend on date st augustine repaid the loan to town manatt phelps phillips l l p submitted an invoice to fortrend attn alice dill dated date for dollar_figure for professional services in connection with stock purchase and asset sale transactions re st augustine ii alice dill directed that the invoice be paid from st augustine’s account alice dill also directed the following additional wire transfers from st augustine’s golden gate bank account dollar_figure to equipment investment corp on date for investment banking services related to equipment_leasing dollar_figure to maxton financial ltd on date for services rendered dollar_figure to intercapital associates for consulting services rendered and dollar_figure to steve block for consulting services rendered at least two of the invoices were faxed directly to fortrend and equipment_leasing corp ’ sec_11 the text at the top of the fax says from accounting department to frederick a forster as stated supra forster was cochairman of fortrend the text at the top of the fax says fortrend intl llc invoice was sent to mr forster’s attention none of the creditors performed services directly for st augustine petitioner had no involvement with st augustine’s other_payments st augustine’s tax_liability and insolvency on its federal_income_tax return for which austin signed st augustine claimed legal fees and professional expenses as follows payee midcoast equipment investment corp chc industries maxton financial intercapital associates steve block manatt phelps total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number on date respondent in a notice_of_deficiency disallowed the deductions and determined a dollar_figure deficiency in st augustine’s federal_income_tax and a dollar_figure penalty under sec_6662dollar_figure st augustine neither paid the deficiency nor filed a petition with the court on date respondent assessed the deficiency and the penalty at the time of the assessment st augustine had no assets from which in the notice_of_deficiency respondent explained his adjustments as follows it is determined that st augustine ii inc has failed to substantiate that the reported legal and professional fees were ordinary and necessary business_expenses incurred and paid_by the corporation the liability for the deficiency and related penalty could be satisfied to date this liability remains unpaiddollar_figure the payments to petitioner midcoast equipment investment corp maxton financial intercaptial associates steve block and manatt phelps together with respondent’s disallowance of the claimed deductions rendered st augustine insolvent i the parties’ arguments discussion respondent argues that petitioner is liable for dollar_figure of st augustine’s tax_liability as a transferee of property of st augustine because petitioner received assets of st augustine in a transfer that is fraudulent under state law petitioner argues that fortrend should be treated as the transferor for federal_income_tax purposes and that petitioner is not liable as a transferee because petitioner gave adequate_consideration for the transfer in making the argument that fortrend was the transferor petitioner invokes the judicial doctrine_of substance over form respondent argues that petitioner was complicit in a plan to avoid paying federal income taxes and should be foreclosed from arguing that the transaction was anything but a transfer from st augustine to petitioner respondent also contends that respondent has not attempted to collect st augustine’s outstanding liability from mr furman mr forster scalp cdgh or fortrend as transferees of st augustine petitioner has failed to put forth the strong_proof necessary to succeed on its substance over form argument ii transferee_liability in general the notice of liability issued to petitioner was based on sec_6901 which provides sec_6901 method of collection --the amounts of the following liabilities shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes -- a transferees --the liability at law or in equity of a transferee of property-- i of a taxpayer in the case of a tax imposed by subtitle a relating to income taxes sec_6901 does not create or define a substantive liability but merely provides the commissioner a procedure to assess and collect from the transferee of property the transferor’s existing tax_liability see 357_us_39 discussing statutory predecessor of sec_6901 sec_6902 provides that the commissioner has the burden of proving the taxpayer’s liability as a transferee but not that of proving that the transferor was liable for the tax the substantive question of whether a transferee is liable for the transferor’s obligation and the extent of his liability depends on state law see commissioner v stern supra pincite 70_tc_373 affd without published opinion 688_f2d_815 2d cir the parties stipulated that california law appliesdollar_figure iii california uniform fraudulent transfer act ufta cal civ code sec a west supp provides a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor's claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation as follows with actual intent to hinder delay or defraud any creditor of the debtor without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor either a was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction b intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due the parties in their briefs discuss the general requirements for establishing transferee_liability as set forth in 93_tc_475 affd without published opinion 933_f2d_1014 9th cir however we need not look beyond california law to determine whether the transfer was fraudulent see 357_us_39 upchurch v commissioner tcmemo_2010_169 n the ufta applies to transfers made on or after date cal civ code sec dollar_figure west cal civ code sec dollar_figure west provides a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation cal civ code sec a relates to actual fraud whereas cal civ code secs a and dollar_figure relate to constructive frauddollar_figure iv analysis petitioner argues that fortrend should be treated as the transferor and that petitioner gave adequate_consideration to fortrend in exchange for the dollar_figure payment it received from st augustine in doing so petitioner asks us to apply substance over form and recharacterize the payment as a series of constructive transfers from st augustine to fortrend the tax_court and the u s court_of_appeals for the second circuit the court to which this case would be appealable apply the strong_proof rule when a taxpayer attempts to invoke substance over form see estate of rogers v commissioner respondent does not suggest that cal civ code sec a west supp applies under the golsen_rule we follow the law of the court_of_appeals to which the case is appealable see 54_tc_742 affd 445_f2d_985 10th cir f 2d 2d cir affg tcmemo_1970_192 under the strong_proof rule a taxpayer must present strong_proof ie more than a preponderance_of_the_evidence for the court to disregard the form in which the taxpayer cast a transaction see o’malley v commissioner tcmemo_2007_79 petitioner has not presented the strong_proof necessary to prevail on its substance over form argumentdollar_figure regardless we do not believe that the present circumstances warrant application of substance over form petitioner facilitated the taxi transaction by introducing fortrend to midcoastdollar_figure and although petitioner disclaims any knowledge of or participation in the taxi transaction it is unlikely that petitioner could carry out its duties as an independent consultant without being aware of the type of transactions fortrend intended to carry out st augustine claimed a deduction to which it was not entitled for the payment to petitioner petitioner offered no explanation as to why it submitted the second invoice for services provided to st augustine when it in fact had not provided any services to st augustine without evidence to the contrary we find that the payment to petitioner had no purpose other than for st augustine the fact that this case was fully stipulated does not relieve petitioner of this burden just as it does not relieve respondent of his burden of proving the elements of transferee_liability we note that both fortrend and midcoast have been the subject of several tax_shelter cases in this and other courts to attempt to claim a deduction accordingly we decline petitioner’s invitation to apply substance over form under these circumstances respondent determined a deficiency against st augustine of dollar_figure plus a penalty under sec_6662 of dollar_figure st augustine neither paid the tax nor filed a petition with the tax_court respondent assessed the liability on date thus st augustine owed a debt to the internal_revenue_service see cal civ code sec d west the payment to petitioner along with the other transfers by st augustine rendered st augustine insolvent and unable to pay its debt to respondent st augustine claimed deductions for each transfer all of which were disallowed st augustine reasonably should have believed that the deductions it claimed would be disallowed and it would be unable to pay its debt to respondentdollar_figure st augustine transferred the dollar_figure without receiving any consideration let alone reasonably equivalent value from petitioner petitioner never provided any services directly to st augustine although the parties stipulated that the dollar_figure represented fair consideration for services provided to fortrend petitioner does not dispute st augustine’s tax_liability or whether st augustine should have reasonably believed it would incur debts beyond its ability to pay as they became due we shall not attribute the receipt of this consideration to st augustine see lr dev co llc v commissioner tcmemo_2010_ accordingly respondent has met his burden of proving that the transfer was fraudulent under cal civ code secs a dollar_figure v conclusion upon our examination of the entire record before us we find that petitioner is liable as a transferee under sec_6901 the transfer by st augustine ie the debtor to petitioner was fraudulent as to respondent ie the creditor under california law in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent in the light of this finding we need not provide an analysis under cal civ code sec dollar_figure west
